DETAILED ACTION
Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Amended claim 2 recites “the notification control information is set to a transmission queue obtained by dividing for each priority and to a reception queue obtained by dividing for each priority.” However, regarding transmission and reception, the specification in at least the description of Fig. 5 and 6 only describe transmission and reception descriptor rings. The specification does not specifically disclose the amended limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheshire (US PGPUB US 2014/0095752 A1) in further view of Machulsky et al. (US PGPUB US 10,191,865 B1).

Regarding claim 1, Cheshire teaches the invention substantially as claimed including a notification control device (Abstract: a system that suppresses interrupts to facilitate efficient use of a processor in a computer system), comprising: 
a memory (¶ [0023]: memory); and 
processing circuitry (Fig. 1 Processor 110) configured to determine, using stored notification control information set according to a priority of a frame (¶ [0035]: Time intervals 148 may also be based on the source and/or destination addresses of packets 142-146. For example, packets with source and/or destination Internet Protocol (IP) and/or Media Access Control (MAC) addresses that are associated with high priorities may have shorter time intervals than packets with source and/or destination addresses that are associated with lower priorities; ¶ [0036]: To track time intervals 148 for different packet types and/or addresses, node 130 may maintain a table of time intervals 148 associated with different attributes of packets that may be received by node 130.), whether to suppress or delay, or whether to not suppress and not delay an interrupt indicating completion of processing of the frame (¶ [0026]; ¶ [0034]: Node i.e., processing) and suppression of interrupts to processor 110 based on the attributes of packets 142-146. For example, node 130 may be a network interface controller that tracks time intervals 148 for different types of network packets received during interrupt-suppression state 154. A multicast and/or broadcast packet (e.g., multicast Domain Name System (mDNS) packet, Address Resolution Protocol (ARP) packet, neighbor discovery (ND) packet, service discovery packet, etc.) may be associated with a time interval of 100 ms before an interrupt for the packet may be generated. On the other hand, a unicast packet such as a Transmission Control Protocol (TCP) packet may be associated with a much shorter time interval of 1 ms to facilitate timely processing of the unicast packet.), and 
notify a host processor of the interrupt when not suppressing and not delaying the interrupt (Fig. 2, Step 206, 228 236; ¶ [0034]: ¶ [0039]: As shown in FIG. 2, a first packet 206 may arrive at node 204 and trigger an immediate interrupt 228 from node 204 to processor 202. Upon receiving interrupt 228, processor 204 may process 236 packet 206.), wherein the notification control information includes a notification suppression state indicating a notification-suppressed state or a notification-unsuppressed state for each priority of the frame and current value information indicating a current value with respect to a notification threshold that is set according to the priority of the frame (¶ [0034]: For example, node 130 may be a network interface controller that tracks time intervals 148 for different types of network packets received during interrupt-suppression state 154. A multicast and/or broadcast packet (e.g., multicast Domain Name System (mDNS) packet, Address Resolution Protocol (ARP) packet, neighbor discovery (ND) packet, service discovery packet, etc.) may be associated with a time interval of 100 ms before an interrupt for the packet may be generated (i.e., low priority, notification suppression state). On the other hand, a unicast packet i.e., high priority, notification un-suppressed state); ¶ [0035]: Time intervals 148 may also be based on the source and/or destination addresses of packets 142-146. For example, packets with source and/or destination Internet Protcol (IP) and/or Media Access Control (MAC) addresses that are associated with high priorities may have shorter time intervals than packets with source and/or destination addresses that are associated with lower priorities.), and
the processing circuitry is further configured to set the notification suppression state based on the current value information and determine to notify the host processor of the interrupt when the notification suppression state is indicative of the notification-unsuppressed state (¶ [0036] To track time intervals 148 for different packet types and/or addresses, node 130 may maintain a table of time intervals 148 associated with different attributes of packets that may be received by node 130. After an acknowledgment (e.g., acknowledgment 152) is received from processor 110, each entry in the table may be updated with a new value representing the end of the corresponding time interval. Continuing with the above example, the entry for multicast and/or broadcast packets may be set to 100 ms after the acknowledgment is received, while the entry for unicast packets may be set to 1 ms after the acknowledgment is received. If a multicast packet is received 10 ms after the acknowledgment, node 130 may wait another 90 ms before interrupting processor 110. However, if a unicast packet is received 5 ms after the multicast packet, node 130 may immediately interrupt processor 110 (i.e., determine to notify the host processor of the interrupt when the notification suppression state is indicative of the notification-unsuppressed state), causing processor 110 to process both packets.).

While Cheshire teaches transmitting an interrupt to signal the arrival of one or more packets, Cheshire does not expressly disclose an interrupt indicating completion of processing of the frame.

However, Machulsky teaches an interrupt indicating completion of processing of the frame (Fig. 6, Steps 606 and 608; Col. 2, lines 21-29: When a packet is received at the NIC, the NIC writes the packet to packet memory of the host memory. The NIC may then write a completion queue entry to a completion queue in the host memory. Then, the NIC may send an interrupt to the host processor to alert the host processor that the packet is available for processing.).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheshire with the teachings of Machulsky to further describe the receiving of a packet and placement in a buffer/queue available for processing as completing processing of a packet for processor execution. The modification would have been motivated by the desire of notifying the processor of entries that are ready for processing.

Regarding claim 4, Cheshire teaches the notification threshold is a timer value that is set for each priority (¶ [0035] Time intervals 148 may also be based on the source and/or destination addresses of packets 142-146. For example, packets with source and/or destination Internet Protcol (IP) and/or Media Access Control (MAC) addresses that are associated with high , the current value information is a remaining timer value indicating a difference between the timer value and a time elapsed since the processing of the frame having a same priority is completed, and the processing circuitry is further configured to determine to suppress or delay the interrupt when the remaining timer value does not reach a predetermined value (¶ [0036] To track time intervals 148 for different packet types and/or addresses, node 130 may maintain a table of time intervals 148 associated with different attributes of packets that may be received by node 130. After an acknowledgment (e.g., acknowledgment 152) is received from processor 110, each entry in the table may be updated with a new value representing the end of the corresponding time interval. Continuing with the above example, the entry for multicast and/or broadcast packets may be set to 100 ms after the acknowledgment is received, while the entry for unicast packets may be set to 1 ms after the acknowledgment is received. If a multicast packet is received 10 ms after the acknowledgment, node 130 may wait another 90 ms before interrupting processor 110. However, if a unicast packet is received 5 ms after the multicast packet, node 130 may immediately interrupt processor 110, causing processor 110 to process both packets; ¶ [0032]).  

Regarding claim 9, Cheshire teaches wherein the priority is based on a traffic class of the frame (¶ [0034]: For example, node 130 may be a network interface controller that tracks time intervals 148 for different types of network packets received during interrupt-suppression state 154. A multicast and/or broadcast packet (e.g., multicast Domain Name System (mDNS) packet, Address Resolution Protocol (ARP) packet, neighbor discovery (ND) packet, service i.e., TCP are of higher priority than mDNS, ARP, ND, etc.)).

Regarding claim 10, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Regarding claim 11, it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cheshire and Machulsky, as applied to claim 1, in further view of Choi et al. (US PGPUB US  2003/0097511 A1).

Regarding claim 2, Cheshire teaches wherein the processing of the frame is at least one of transmission processing and reception processing of the frame (Abstract: a node that transmits a first interrupt to the processor upon receiving a first packet; ¶ [0039]: As shown in FIG. 2, a first packet 206 may arrive at node 204 and trigger an immediate interrupt 228 from node 204 to processor 202.). Cheshire does not expressly teach the notification control information is set to a transmission queue obtained by dividing for each priority and to a reception queue obtained by dividing for each priority.  

However, Choi teaches the notification control information is set to a transmission queue obtained by dividing for each priority and to a reception queue obtained by dividing for each priority (¶ [0040]: Referring to FIG. 5, the main memory 340 is generally divided into a circulation First-In, First-Out (FIFO) queue and a buffer. The circulation FIFO queue is divided into an emergency data transmission/reception unit queue 341, a general data transmission/reception unit queue 342, and a time-available data transmission/reception unit queue 343 according to priorities of the data. The buffer is divided into an emergency data buffer 344, a general data buffer 345 and a time-available data buffer 346).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi with the teachings of Cheshire and Machulsky to divide queues based on priority. The modification would have been motivated by the desire of ensuring higher priority packets are processed promptly. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheshire and Machulsky, as applied to claim 1, in further view of Jiang et al. (US Patent No. US 8,788,591 B2) and in further view of Vaccaro et al. (US PGPUB US 2019/0026170 A1).

Jiang was cited in the previous Office Action.

Regarding claim 6, Cheshire and Machulsky do not specifically disclose wherein the processing circuitry is further configured to calculate a deadline time indicating a notification deadline of the interrupt and update an expiration time of a timer based on the timer value to the deadline time when the deadline time is earlier than the expiration time of the timer based on the timer value.    

	However, Jiang teaches wherein the processing circuitry is further configured to calculate a deadline time indicating a notification deadline of the interrupt (Col. 3, lines 25-35: The protocol lag defines (i.e., calculates) the time period in which an acknowledgment signal must be returned to a message sender (i.e., deadline) in accordance with the messaging protocol being used).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jiang with the teachings of Cheshire and Machulsky to determine a deadline time of the completion notification. The modification would have been motivated by the desire of ensuring that responses are eventually received.

Cheshire, Machulsky, and Jiang do not specifically disclose update an expiration time of a timer based on the timer value to the deadline time when the deadline time is earlier than the expiration time of the timer based on the timer value.  

However, Vaccaro teaches update an expiration time of a timer based on the timer value to the deadline time when the deadline time is earlier than the expiration time of the timer based on the timer value (Claim 5: wherein the processing system is further configured to: after activation of the timer and before expiration of the timer, adjust the timer for the first wherein the first time value corresponds to the expiration time being outside/greater than of the deadline).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vaccaro with the teachings of Cheshire, Machulsky, and Jiang to modify the expiration of a timer. The modification would have been motivated by the desire of being able to adjust timers to be within processing thresholds.

Allowable Subject Matter
Claims 3, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 12/28/2021 have been fully considered but they are not persuasive.
In  Remarks, Applicant argues:
(I)	In contrast, in the amended Claim 1, the notification control information includes a notification suppression state indicating a notification-suppressed state or a notification- unsuppressed state for each priority of the frame and current value information indicating a current value with respect to a notification threshold that is given according to the priority of  


In view of the remarks above, examiner submits the following.

As to point (I)
	Examiner respectfully disagrees with the Applicant. In at least ¶¶ [0034-36] Cheshire teaches “the entry for multicast and/or broadcast packets may be set to 100 ms after the acknowledgment is received, while the entry for unicast packets may be set to 1 ms” these time intervals are an amount of time a particular type of frame is to be delayed/suppressed before sending an interrupt to a processor. Low priority packets can be delayed/suppressed for a longer time that other high priority packets (e.g., 100ms vs 1ms). Further, in ¶ [0036] Cheshire discusses the notification suppression based on a value “Continuing with the above example, the entry for multicast and/or broadcast packets may be set to 100 ms after the acknowledgment is received, while the entry for unicast packets may be set to 1 ms after the acknowledgment is received. If a multicast packet is received 10 ms after the acknowledgment, node 130 may wait another 90 ms before interrupting processor 110. However, if a unicast packet is received 5 ms .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195